Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 19 objected to because of the following informalities: These clams recite substantially to minimize harmful electromagnetic radiation. The term substantially is not a positive recitation and should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 14, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326.
Regarding claim 1, Lefervere teaches:
A method for reducing electromagnetic exposure to an end user of an electronic device ([0070] shows reduction of electromagnetic radiation, where based on fig 1, the area covered by AP1 and AP2 would be considered a safer space since the configuration described in [0070] is aimed at making transmissions safer by reducing electromagnetic radiation), the method comprising: 
providing a safer space to reduce harmful electromagnetic radiation ([0070] shows reduction of electromagnetic radiation; the configuration described in [0070] is aimed at making transmissions safer by reducing electromagnetic radiation), the safer space created as a result of: emitting radio waves through a first wireless access point and a second wireless access point located within the safer space (Figure 1, notice AP 1 and AP 2); establishing communication with an end user electronic device (Fig 1, notice Aps establishing connection with devices 111, 112 and 121); and 
Lefervere does not specifically teach intelligently reducing emissions of radio waves from the first wireless access point or the second wireless access point based on the location of the end user electronic device within the safer space.
JP2007124326 teaches intelligently reducing emissions of radio waves from the first wireless access point or the second wireless access point based on the location of the end user electronic device within the safer space (Under Application examiner 3rd Paragraph: “ Further, the cellular phone detection mechanism 10 has a silent mode for automatically turning off the output of radio waves from a cellular phone or entering a ringing tone of a cellular phone when entering a museum or a library where quietness is required.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the scheme to reduce EM radiation of Lefervere, as taught by JP2007124326 since such a modification would stop electromagnetic waves generated by a cellular phone handset in places that these waves are unwanted such a hospitals (See section Problems to be solved).

Regarding claim 4, the combined teachings and particularly JP2007124326 discloses:
Under Application examiner 3rd Paragraph: “Further, the cellular phone detection mechanism 10 has a silent mode for automatically turning off the output of radio waves from a cellular phone or entering a ringing tone of a cellular phone when entering a museum or a library where quietness is required.”).  
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 8, Lefervere teaches:
A system for mitigating man-made electromagnetic radiation comprising: a wireless broadcasting antenna for emitting radio waves (Fig 1 shows Aps, which have antennas); a personal device having antennae (Fig 1, 111, 112 and 121 are wireless devices which have antennas), said antennae including a wireless receiving antenna for receiving the radio waves; a safer space substantially (“substantially” is not a positive recitation) free from harmful electromagnetic radiation ([0070] shows reduction of electromagnetic radiation, where based on fig 1, the area covered by AP1 and AP2 would be considered a safer space since the configuration described in [0070] is aimed at making transmissions safer by reducing electromagnetic radiation), 
Lefervere does not specifically teach the safer space created as a result of: intelligently turning off broadcast power or wireless communications of the personal device; intelligently turning off a wireless access point; and/or shifting a frequency of a wireless transmission.
JP2007124326 teach the safer space created as a result of: intelligently turning off broadcast power or wireless communications of the personal device; intelligently turning off a wireless access point; and/or shifting a frequency of a wireless transmission (Under Application examiner 3rd Paragraph: “ Further, the cellular phone detection mechanism 10 has a silent mode for automatically turning off the output of radio waves from a cellular phone or entering a ringing tone of a cellular phone when entering a museum or a library where quietness is required.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the scheme to reduce EM radiation of Lefervere, as taught by JP2007124326 since such a modification would stop electromagnetic waves generated by a cellular phone handset in places that these waves are unwanted such a hospitals (See section Problems to be solved).

Regarding claim 9, the combined teachings and particularly Lefevere discloses:
wherein the antennae of the personal device operate on a low- power wireless standard ([0009] shows Wi-Fi).

Regarding claim 14, the combined teachings and particularly Lefevere discloses: 
The system of claim 8 wherein the personal device uses Z-Wave, Zigbee, Bluetooth, or Wi-Fi ([0009] shows Wi-Fi).

Regarding claim 15, the combined teachings and particularly Lefevere discloses: 
The system of claim 8 further comprising integrated wired routers for connecting to the wireless access points ([0003, shows that the Aps themselves are routers).

Regarding claim 18, the combined teachings and specifically Lefevere discloses: 
The system of claim 8 further comprising a power source for powering the personal device (Fig 1, notice wireless devices, which are powered by a battery).

Regarding claim 19, Lefervere teaches:
A system for mitigating man-made electromagnetic radiation comprising: a wireless broadcasting antenna for emitting radio waves (Fig 1 shows Aps with antennas); a personal device having antennae, said antennae including a wireless receiving antenna for receiving the radio waves (Fig 1, 111, 112 and 121 are wireless devices which have antennas); a safer space substantially to minimize harmful electromagnetic radiation ([0070] shows reduction of electromagnetic radiation, where based on fig 1, the area covered by AP1 and AP2 would be considered a safer space since the configuration described in [0070] is aimed at making transmissions safer by reducing electromagnetic radiation), 
Lefervere does not specifically teach the safer space created as a result of: absorbing harmful electromagnetic radiation; reducing antennae broadcast power; selecting a wireless access point within the safer space to minimize the distance between antennae of the personal device and a wireless access point; intelligently turning off broadcast power or wireless communications of the personal device; intelligently turning off a non-selected wireless access point; and/or shifting a frequency of wireless transmissions.
JP2007124326 teaches the safer space created as a result of: absorbing harmful electromagnetic radiation; reducing antennae broadcast power; selecting a wireless access point within the safer space to minimize the distance between antennae of the personal device and a wireless access point; intelligently turning off broadcast power or wireless communications of the personal device; intelligently turning off a non-selected wireless access point; and/or shifting a frequency of wireless transmissions (Under Application examiner 3rd Paragraph: “ Further, the cellular phone detection mechanism 10 has a silent mode for automatically turning off the output of radio waves from a cellular phone or entering a ringing tone of a cellular phone when entering a museum or a library where quietness is required.”).
.


Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326 in further view of Liu et al. (US 20140111365), hereinafter referred to as Liu
Regarding claim 2, 16, the combined teachings do not specifically teach wherein the method further comprises absorbing harmful electromagnetic radiation within the safer space.
	Liu teaches wherein the method further comprises absorbing harmful electromagnetic radiation within the safer space ([0006] shows a material which can absorb waves in a broad frequency band, useful in places such as hospitals and airports [0002]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Liu, since such a modification would avoid the effects of electromagnetic radiation on the environment such as aircrafts not being able to take off at airports and the effects experiences at hospitals [0002].
	
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326, in further view of Takeuchi et al. (US 2016/0056510), hereinafter referred to as Takeuchi.
Regarding claim 3, The combined teachings do not specifically disclose: wherein the method further comprises altering a frequency transmitted by the end user electronic device.
	Takeuchi discloses wherein the method further comprises altering a frequency transmitted by the end user electronic device ([0143] shows that changing the channel/frequency can avoid propagation characteristics of electromagnetic waves).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Takeuchi, since such a modification would avoid the deterioration in a propagation environment of electromagnetic waves [0143].

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326, in further view of Ganesan et al. (US 2018/0206164).
Regarding claim 5, The combined teachings do not specifically teach wherein the method further comprises intelligently switching the end user electronic device to transmit signals through a Wi-Fi connection instead of a cellular connection without user input.
Ganesan teaches wherein the method further comprises intelligently switching the end user electronic device to transmit signals through a Wi-Fi connection instead of a cellular connection without user input ([0008] shows automatic switching from cellular to Wi-Fi connection).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Ganeson, since such a modification would prevent loss of a call when switching from one network to another [0007].

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326, in further view of Derham (US 2018/0020478).
Regarding claim 6, the combined teachings do not specifically teach wherein a density of wireless access points within the safer space is greater than a density of wireless access points outside of the safer space.
Derham teaches wherein a density of wireless access points within the safer space is greater than a density of wireless access points outside of the safer space ([0093] shows that different networks/spaces may be deployed with different AP densities).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Denham, since stated in [0093] that such a modification would increase the availability to customers.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326 in further view of Mehta et al. (US 2016/0234244), hereinafter referred to as Mehta.
Regarding claim 7, the combined teachings do not specifically teach wherein the method is performed on an app running on the end user electronic device connected to a server operatively controlling the wireless access point.
	Mehta teaches wherein the method is performed on an app running on the end user electronic device connected to a server operatively controlling the wireless access point (Fig 1, notice application on wireless device 105 and 101, attempting to connect to a server according to [0022]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Mehta, since such .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326 in further view of Das et al. (US 2018/0324138), hereinafter referred to as Das.
Regarding claim 10, the combined teachings do not specifically teach a cloud-based, enterprise back-end information technology system to deploy safer space functionality.
a cloud-based, enterprise back-end information technology system to deploy safer space functionality (See fig 11 for cloud, enterprise, backhaul and APs).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Das, since such a modification would provide better authentication [0011].

Regarding claim 11, the combined teachings and particularly Lefevere discloses: 
wherein the safer space functionality comprises: operation of a web application and/or service; client identification; password verification; and/or granting rights and/or permissions ([0055] shows use installed app for configuring Wi-Fi AP; [0044] shows an authentication method for the WIFI network).

Claims 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326 in further view of Pandya (US 2014/0274226)
Regarding claim 12, the combined teachings do not specifically disclose wherein the personal device further comprises a controller area network engine and a cellular network antenna booster.
([0023] shows an amplifier and Fig 2 shows CAN transceiver).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Pandya, since such a modification would transmit the signal at a higher amplitude ([0023].

Regarding claim 13, 20, The combined teachings does not specifically teach wherein the personal device includes a non-transitory computer readable medium capable of executing a software application to coordinate (Lefevere [0055] shows application for WIFI config) communication between the wireless access points, the controller area network engine, and the cellular network antenna booster.
Pandya teaches wherein the personal device includes a non-transitory computer readable medium capable of executing a software application to coordinate communication between the wireless access points, the controller area network engine, and the cellular network antenna booster.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Pandya, since such a modification would transmit the signal at a higher amplitude [0023].

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lefervere et al. US 2020/0389857), hereinafter referred to as Lefervere in view of JP2007124326 in further view of Abkowitz (US 2007/0248485).
Regarding claim 17, the combined teachings do not specifically teach an electromagnetic radiation mitigating enclosure for the personal device.
([0014] shows a housing that reduces the electromagnetic radiation).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Abkowitz, since stated in [0014] that such a modification would reduce radiation, thereby making use of the cell phone safer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411